
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 678
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Burton of
			 Indiana, and Mr.
			 McDermott) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Extending best wishes to the people of the
		  Islamic Republic of Pakistan as they celebrate the 62nd anniversary of
		  Pakistan’s independence from the British Empire.
	
	
		Whereas August 14th, Pakistan's Independence Day, is a
			 national holiday in Pakistan;
		Whereas, on August 14, 1947, Pakistan officially became a
			 sovereign nation;
		Whereas, August 14, 2009, will mark the 62nd anniversary
			 of the day Pakistan gained its independence from the British Empire;
		Whereas Pakistan has endeavored to overcome an unstable
			 political past in its efforts to become a democratic republic, and continues to
			 make progress toward social, economic, and gender equality;
		Whereas Pakistan is recognized for its commitment to
			 democracy, as demonstrated by the free and fair parliamentary elections which
			 resulted in the selection of Yousuf Raza Gilani as Prime Minister in February
			 2008 and of Asif Ali Zardari as President in September 2008, returning Pakistan
			 to a democratic civilian rule after almost 9 years under a military
			 dictatorship;
		Whereas the United States reaffirms the bonds of
			 friendship and cooperation which have existed between the United States and
			 Pakistan, and commits to strengthening those bonds;
		Whereas Pakistan has made recent progress in its campaign
			 to counter a domestic insurgency, and has made tremendous contributions and
			 great sacrifices in combating terrorism, including the loss of lives of
			 hundreds of Pakistani soldiers and thousands of civilians in terrorist-related
			 incidents;
		Whereas Pakistan suffered a significant loss of lives in
			 the October 2005 earthquake and the United States showed friendship and
			 commitment by providing humanitarian assistance, military support for relief
			 operations, and private contributions;
		Whereas the internal displacement of over 2,000,000
			 civilians following Pakistani military operations against terrorists in the
			 Swat region poses a grave humanitarian crisis, and the United States remains
			 committed to serving the displaced and to helping Pakistan in its struggle to
			 combat terrorism and extremism;
		Whereas the United States and Pakistan have a shared
			 commitment to a broad and lasting strategic partnership, and will continue to
			 cooperate on a number of issues including the combat of terrorism and violent
			 extremism, security in the region, continued strengthening of democratic
			 institutions, and improved opportunities for trade, education, humanitarian
			 relief, and reconstruction;
		Whereas the United States is the largest trading partner
			 of Pakistan, and the United States is committed to strengthening our trading
			 partnership;
		Whereas Americans of Pakistani origin are one of the
			 largest Muslim-American ethnic groups and enrich the cultural diversity and
			 public discourse of the United States; and
		Whereas Pakistan and the United States have a strong
			 ongoing partnership regarding the promotion of democratic values, cooperation
			 on international security, and collaboration on strategic initiatives: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)looks forward to ongoing friendship with
			 Pakistan and continuing partnership in matters of mutual concern;
			(2)applauds the
			 Pakistani-American community for the important role it plays in the
			 relationship between the United States and Pakistan; and
			(3)extends best
			 wishes to the people of Pakistan as they celebrate the 62nd anniversary of
			 Pakistan's independence from the British Empire.
			
